Hooker, O. J.
Irons was garnished at the suit of Weaver, who had brought assumpsit against Jackman, in justice’s court. Irons made a disclosure. A judgment was rendered in justice’s court in favor of the plaintiff for $69 damages and $10 costs in the principal action. The record shows that a judgment was rendered by the justice in the garnishment suit after a supplemental disclosure was filed, and the matter was brought to trial before the circuit court on appeal. The judge filed a written finding of facts and law, and rendered a judgment in favor of the plaintiff, upon which the defendant has brought error.
*369The finding shows, in brief, that the disclosure stated that a short time before June 1, 1901, Jackman handed Irons, in West Branch,, a check for $150 drawn on a bank in Bay City, payable to a Mr. McDole, and indorsed by him in blank, and asked Irons to see if it was good, and said he would pay him for his trouble. Irons wrote a letter to the bank, and inclosed the check, and gave them to Jackman. Soon after, he received by mail a letter from the bank, inclosing a draft for $149.75, payable to the order of Irons; and this was in his possession when the garnishee summons was served upon him, but was afterwards returned by him to the bank. From this showing the court found that the draft was the property of Jackman, although he might have had the right to demand the check from the bank in place of the draft, and that the plaintiff was entitled to a judgment against Irons. The court refused to amend his findings in accordance with proposed findings filed, and defendant has excepted. These proposed findings we need not discuss, further than to say that the substance of them is inferable from the findings filed.
Counsel insists that the court could not lawfully presume that the check was the property pf Jackman, or that he had any interest in the draft; that neither was money; and thát he erred in his conclusions of law. The learned circuit judge treated the disclosure as prima facie proof that Jackman, having a check indorsed in blank, was its owner. The draft was payable to Irons, and placed within his control the check, or the money represented by either. If neither Irons nor Jackman chose to contradict the prima facie case by testifying what the transaction really was, and who owned the check, the court could do no less than to render the judgment which was rendered.
The judgment is affirmed.
■Moore, Grant, and Montgomery, JJ., concurred. Long, J., did not sit.